PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office action is in response to Applicant's amendment filed on 7/28/2022.
Claims 18-32 and 34 are pending. Claim 19-32 and 34 are amended. Claims 33 is cancelled. 

Allowable Subject Matter

Claim 26-28 and 32 are objected to as being directly or indirectly dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Regarding claim 26, the prior art of references do not teach or fairly suggest the (by themselves or in combination) limitations “wherein computing the pairwise distance between every initial entity or initial relation comprises performing a breadth- first search in an undirected way from every initial entity only, using Header-Dictionary- Triple as an indexing structure”.
Regarding claim 27, the prior art of references do not teach or fairly suggest the (by themselves or in combination) limitations “wherein recursively creating all connected triple patterns from the initial entities and initial relations with up to K triples as a function of the computed pairwise distances comprises, for each integer k lower than K, attempting to add each theoretical triple that can be created starting from the initial entities and initial relations to each created pattern of k triples”.
Regarding claim 28, the prior art of references do not teach or fairly suggest the (by themselves or in combination) limitations “wherein a theoretical triple that can be created starting from the initial entities and initial relations can be added to a created pattern of k triples if said theoretical triple matches with every triple of said created triple pattern a possible combination of pairwise distances between their initial entities and/or initial relations”.
Regarding claim 32, the prior art of references do not teach or fairly suggest the (by themselves or in combination) limitations “wherein at least the following criteria are further used in step (c): - An edit distance of a label in the knowledge base of each initial entity and initial relation used as parameter of the query and the word in the question it is associated to; - a sum of the relevance of the initial entities and initial relations used as parameters in the query”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18, 19, 20 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, Nathan et al (US Patent No. 10515076), hereafter, referred to as “Wiegand”, in view of Zhou, Qi et al (Non Patent Literature “SPARK: Adapting Keyword Query to Semantic Search” in “ISWC/ASWC LNCS 4825”, page 694-707, 11 November 2007, Springer), hereafter, referred to as “Zhou”.

Claim 1-17, Cancelled.

Regarding claim 18 (Previously amended), Wiegand teaches A method for processing a question in natural language received at a server (Wiegand, col 9:38-40 discloses processing natural language queries “the search results page 400 may be provided in response to a natural language query 402 (e.g., “I'm looking for the page about Science Friday I saw at work”)”), comprising performing by a processing unit of the server steps of:(a) for each n-gram of the question which is not a stop word (Wiegand, col 7: 59-62 discloses n-gram analysis of questions for non stop words “tokenizer module 310 may exclude insignificant terms, such as stop words—e.g., “and,” “or,” “the,” “of,” “is,” “was,” and “were”—when extracting n-grams from questions”), 
Wiegand teaches processing natural language queries by n-gram analysis of questions but he does not explicitly teach from at least one given knowledge base of entities linked by relations, identifying as initial entities and initial relations the entities and relations of the knowledge base matching said n-gram; 
(b) generating a set of possible queries for entities or relations of said given knowledge base, as a function of the initial entities and initial relations identified for all the n-gram of the question; 
(c) ranking each query of said set of possible queries as a function of at least one predetermined criterion, so as to identify a top-ranked possible query; (d) executing said top-ranked possible query, and returning the result entities or relations. 
However, in the same field of endeavor of processing natural language queries Zhou teaches from at least one given knowledge base of entities linked by relations, identifying as initial entities and initial relations the entities and relations of the knowledge base matching said n-gram (Zhou, Fig. 2 and section 3 of page 697 disclose using a knowledge base keywords/terms are getting mapped into classes/subject, instance/relationship and properties/objects “Once a user inputs a keyword query, the term mapping step uses a group of mapping methods to find the corresponding resources in the knowledge base according to user’s keywords…”  section 3.1 on page 698 further discloses “The purpose of term mapping is to find corresponding ontology resources (i.e. classes, instances, properties and literals) for each term in the keyword query.”; which can be applied to n-gram terms obtained from users queries as disclosed by Wiegand in col 7: 59-62); 
(b) generating a set of possible queries for entities or relations of said given knowledge base, as a function of the initial entities and initial relations identified for all the n-gram of the question(Zhou, section 3.3 on page 699 disclose generating using a knowledge base for possible candidate queries by mapping keywords into classes/subject, instance/relationship and properties/objects “after the term mapping step and query graph construction step, multiple candidate formal queries will be produced from the original keyword query”); 
(c) ranking each query of said set of possible queries as a function of at least one predetermined criterion, so as to identify a top-ranked possible query(Zhou, section 3.3 on page 699-700 discloses query ranking models for top-ranked (most likely formal query) such as “Keyword Query Model(KQM)” and “Knowledge Base Model (KBM)” “how to pick up the most likely formal query for the end users? In this section, query ranking is used to solve the problem. We model query ranking as: “In knowledge based D, what is the probability of a constructed formal query F being a user issued query from the given keyword query K?” ”; Table 1 of page 697 further discloses top-ranked query (rank 1) is being identified); (d) executing said top-ranked possible query, and returning the result entities or relations (Zhou, Fig.  2 on page 697 and section 4 on page 702 disclose executing the generated ranked SPARQL queries “A user can choose the domain ontology, type his keywords and get a ranked list of SPARQL queries. These translated SPARQL queries can also be directly sent to ARQ search engine to find related resources.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the n-gram analysis of user entered natural language queries of Wiegand into identifying terms (entity) with their corresponding relationship and properties using knowledge base of Zhou to produce an expected result of converting natural language queries into resource description framework queries (SPARQL). The modification would be obvious because one of ordinary skill in the art would be motivated to feed parsed query terms from natural queries into query framework to obtain results.

Regarding claim 19 (Currently amended), Wiegand and Zhou teach all the limitations of claim 18 and Zhou further teaches wherein each query is a SPARQL query (Zhou, Fig.  2 on page 697 and section 4 on page 702 disclose executing the generated ranked SPARQL queries “A user can choose the domain ontology, type his keywords and get a ranked list of SPARQL queries. These translated SPARQL queries can also be directly sent to ARQ search engine to find related resources.”).

Regarding claim 20 (Currently amended), Wiegand and Zhou teach all the limitations of claim 18 and Zhou further teaches wherein each possible query is generated at step (b) (Zhou, Fig. 2, section 3.3 on page 699 discloses after query graph construction and before query ranking step, candidate queries are getting generated “after the term mapping step and query graph construction step, multiple candidate formal queries will be produced from the original keyword query”).

Claim 33, cancelled. 

Regarding claim 34 (Currently amended), Wiegand and Zhou teach method claim of 18 and  Wiegand further teaches A non-transitory computer-readable medium comprising instruction which, when executed by a computer, cause the computer to carry out the method according to claim 18 (Wiegand, col 2: 21-24 teaches computer programs stored in media for execution “Other embodiments of these aspects include corresponding systems, apparatus, and computer programs, configured to perform the actions of the methods, encoded on non-transitory computer-readable storage media”), 

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, Nathan et al (US Patent No. 10515076), hereafter, referred to as “Wiegand”, in view of Zhou, Qi et al (Non Patent Literature “SPARK: Adapting Keyword Query to Semantic Search” in “ISWC/ASWC LNCS 4825”, page 694-707, 11 November 2007, Springer ), hereafter, referred to as “Zhou”, in further view of Chen, Yingyu et al (PGPUB Document No. US20140358890), hereafter, referred to as “Chen”.

Regarding claim 21 (Currently amended), Wiegand and Zhou teach all the limitations of claim 18 and Zhou further teaches wherein each query of said set of possible queries contains as parameter at least one of the initial entities and initial relations (Zhou, Table 1 and section 3 on page 697 disclose set of possible queries where terms are getting mapped into parameters such as classes/subject (state), instance/relationship (“runThrough”) and properties/objects (Mississippi River)), 
But they don’t explicitly teach and matches at least one predetermined pattern.
However, in the same field of endeavor of search and ranking Li teaches said and matches at least one predetermined pattern (Chen, para 0114 discloses matching with a predetermined/pre-configured pattern template for SPARQL query parameter “a pre-configured SPARQL triple pattern template is applied to the query based on the retrieved IRIs. Some SPARQL triple pattern templates may be configured based on observations of YAGO facts (e.g., predicates like <hasGender>, <hasCapital>, etc.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of SPARQL queries of Wiegand and Zhou into process matching pattern for SPARQL queries of Chen to produce an expected result of ensuring query parameter mapping according to a pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to execute queries which matches to required pattern for obtaining desired query result.

Regarding claim 22 (Currently amended), Wiegand, Zhou and Chen teach all the limitations of claim 21 and Chen further teaches wherein each query of said set of possible queries contains up to K connected triples that can be created starting from the initial entities and initial relations (Chen, para 0113 discloses any SPARQL query can contain connected triples starting from initial entity such as “Bill_Clinton” and initial relation “hasChild” in a SPARQL query which contain K=3 level of triple nesting “Select ?d where {
?s	wasBornOnDate	?d.
?s	hasGender	 female.
Bill_Clinton	hasChild	?s}”), 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, Nathan et al (US Patent No. 10515076), hereafter, referred to as “Wiegand”, in view of Zhou, Qi et al (Non Patent Literature “SPARK: Adapting Keyword Query to Semantic Search” in “ISWC/ASWC LNCS 4825”, page 694-707, 11 November 2007, Springer ), hereafter, referred to as “Zhou”, in view of Chen, Yingyu et al (PGPUB Document No. US20140358890), hereafter, referred to as “Chen”, in further view of Tung, Teresa et al (PGPUB Document No. 20160072899), hereafter, referred to as “Tung”.

Regarding claim 23 (Currently amended), Wiegand, Zhou and Chen teach all the limitations of claim 22 but they don’t explicitly teach The method according to claim 22, wherein K=2 and each query of said set of possible queries is a SPARQL query following one of the patterns:


    PNG
    media_image2.png
    51
    357
    media_image2.png
    Greyscale
 } 
However, in the same field of endeavor of SPARQL query execution Tung teaches The method according to claim 22, wherein K=2 and each query of said set of possible queries is a SPARQL query following one of the patterns: 
    PNG
    media_image2.png
    51
    357
    media_image2.png
    Greyscale
 }  (Tung, para 0068-0069 disclose two level nesting (K=2) of connectivity of query triples when using with ASK operators “The following pseudocode is an example SPARQL protocol and RDF query language (SPARQL) implementation to support verification of the example rule above:
 ASK WHERE {?WebApp :hosted_on ?WebServer?WebServer rdf:type :IIS .
  ?WebServer :has_operating_system ?os . ?os rdf:type :Windows
}”.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of SPARQL queries of connected triples of Wiegand, Zhou and Chen into process of considering two levels of connectivity of triples of Tung to produce an expected result of limiting connectivity of triples during query execution. The modification would be obvious because one of ordinary skill in the art would be motivated to execute SPARQL queries up to two level of triple connectivity to avoid deeper level of nesting for saving computing resources.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, Nathan et al (US Patent No. 10515076), hereafter, referred to as “Wiegand”, in view of Zhou, Qi et al (Non Patent Literature “SPARK: Adapting Keyword Query to Semantic Search” in “ISWC/ASWC LNCS 4825”, page 694-707, 11 November 2007, Springer ), hereafter, referred to as “Zhou”, in view of Chen, Yingyu et al (PGPUB Document No. US20140358890), hereafter, referred to as “Chen”, in further view of Duan, Songyun et al (PGPUB Document No. 20120047124), hereafter, referred to as “Duan”.

Regarding claim 24 (Currently amended), Wiegand, Zhou and Chen teach all the limitations of claim 21 but they don’t explicitly teach wherein each possible query of said set gives a non-empty result.
However, in the same field of endeavor of SPARQL query execution Liu teaches wherein each possible query of said set gives a non-empty result (Duan, para 0027 discloses use of ASK queries, where ASK returns Boolean value yes/no; therefore, result would always yield  a value either yes or no (non-empty) value even when there does not exists any results (in that can would return “no”) “an ASK query can be issued to verify if the triple pattern is actually empty. If the ask query returns ‘yes’, the rewritings that the joined triple patterns of p1(?y1, ?y2) and p2(?y3, ?y4) are removed. The empty query removal module 154 then generates an optimized query set 162 for querying.”.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of SPARQL queries of connected triples of Wiegand, Zhou and Chen into process of checking existence of any result set by ASK query of Duan to produce an expected result of checking if query result value exists or not. The modification would be obvious because one of ordinary skill in the art would be motivated to check existence of any query result set before performing further operations on it.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, Nathan et al (US Patent No. 10515076), hereafter, referred to as “Wiegand”, in view of Zhou, Qi et al (Non Patent Literature “SPARK: Adapting Keyword Query to Semantic Search” in “ISWC/ASWC LNCS 4825”, page 694-707, 11 November 2007, Springer ), hereafter, referred to as “Zhou”, in further view of Chen, Yingyu et al (PGPUB Document No. US20140358890), hereafter, referred to as “Chen”, in further view of Arroyo, Sinuhé et al (PGPUB Document No. 20160314121), hereafter, referred to as “Arroyo”.

Regarding claim 25 (Currently amended), Wiegand, Zhou and Chen teach all the limitations of claim 21 but they don’t explicitly teach wherein step (b) comprises computing the pairwise distance between every initial entity or initial relation, and -3-recursively creating all connected triple patterns from the initial entities and initial relations with up to K triples as a function of the computed pairwise distances.
However, in the same field of endeavor of SPARQL query execution Arroyo teaches wherein step (b) comprises computing the pairwise distance between every initial entity or initial relation (Arroyo, Fig. 11 and para 0077-0079 disclose pairwise distance measurement entity/concepts/terms “the relevant knowledge model is consulted to determine a distance between term A and term B..”;), 
and -3-recursively creating all connected triple patterns from the initial entities and initial relations with up to K triples as a function of the computed pairwise distances (Arroyo, para 0081 identifying two terms for a relationship is based (function) on their distance (i.e. K) “if the distance between the two input terms is greater than 2, then in step 1124 the two terms are discarded and a new term pair is selected for analysis.”; where Chen, para 0113 discloses any SPARQL query can contain connected triples starting from initial entity such as “Bill_Clinton” and initial relation “hasChild” in a SPARQL query and recursively connecting triples from the bottom triple during formation of SPARQL queries “Select ?d where {
?s	wasBornOnDate	?d.
?s	hasGender	 female.
Bill_Clinton	hasChild	?s}”)).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of SPARQL queries of connected triples of Wiegand, Zhou and Chen into process of measuring distance between concepts/entities of Arroyo to produce an expected result of extracting connected entities/concepts. The modification would be obvious because one of ordinary skill in the art would be motivated to relate connected entities for forming nested/dependent queries.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, Nathan et al (US Patent No. 10515076), hereafter, referred to as “Wiegand”, in view of Zhou, Qi et al (Non Patent Literature “SPARK: Adapting Keyword Query to Semantic Search” in “ISWC/ASWC LNCS 4825”, page 694-707, 11 November 2007, Springer ), hereafter, referred to as “Zhou”, in further view of Li, Kang et al (PGPUB Document No. 20130173604), hereafter, referred to as “Li”.

Regarding claim 29 (Currently amended), Wiegand and Zhou teach all the limitations of claim 18 and Zhou further teaches wherein step (d) comprises the previous calculation of a confidence score for the top-ranked possible query(Zhou, Table 1 and section 3 on page 697 disclose two probability/confidence model “KQM” and “KBM” scores for determine top-ranked query), 
But they don’t explicitly teach said top--4-ranked possible query being executed only if said confidence score is above a threshold.
However, in the same field of endeavor of search and ranking Li teaches said top- -4-ranked possible query being executed only if said confidence score is above a threshold(Li, para 0035 discloses highest ranked subject is being compared against a threshold score for candidate selection “the system may determine that the level of match for the highest ranked entity exceeds a threshold sufficient to automatically identify that entity as the matching entity.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of candidate queries of Wiegand and Zhou into process of considering highest ranked entity exceeding a threshold score of Li to produce an expected result of considering the best query for obtaining query result. The modification would be obvious because one of ordinary skill in the art would be motivated not to consider only the query having the highest score but which also scored above a threshold for obtaining the most relevant result.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, Nathan et al (US Patent No. 10515076), hereafter, referred to as “Wiegand”, in view of Zhou, Qi et al (Non Patent Literature “SPARK: Adapting Keyword Query to Semantic Search” in “ISWC/ASWC LNCS 4825”, page 694-707, 11 November 2007, Springer ), hereafter, referred to as “Zhou”, in further view of Reis, George et al (PGPUB Document No. 20090193328), hereafter, referred to as “Reis”.

Regarding claim 30 (Currently amended), Wiegand and Zhou teach all the limitations of claim 18 and Zhou further teaches wherein an entity or a relation of the knowledge base (Zhou, Fig. 2 and section 3 of page 697 disclose using a knowledge base keywords/terms are getting mapped into classes/subject, instance/relationship and properties/objects “Once a user inputs a keyword query, the term mapping step uses a group of mapping methods to find the), 
But they don’t explicitly teach matches a n-gram if a name of said entity or relation and the n- gram have a common stem.
However, in the same field of endeavor of n-gram analysis for matching Reis teaches matches a n-gram if a name of said entity or relation and the n- gram have a common stem (Reis, para 0061 discloses n-gram matching with stemming “the association module 318 uses natural language processing techniques to enhance the mappings between the n-grams in the sentiment phrases and the aspects. For example, the association module 318 can use stemming and synonym mapping to match the n-grams with the aspects”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the generation of n-grams of search terms of Wiegand and Zhou into matching n-grams with term stemming of Reis to produce an expected result of considering n-grams that matches term stems. The modification would be obvious because one of ordinary skill in the art would be motivated to filter out every n-gram outcome by considering terms that matching knowledge base stems.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wiegand, Nathan et al (US Patent No. 10515076), hereafter, referred to as “Wiegand”, in view of Zhou, Qi et al (Non Patent Literature “SPARK: Adapting Keyword Query to Semantic Search” in “ISWC/ASWC LNCS 4825”, page 694-707, 11 November 2007, Springer ), hereafter, referred to as “Zhou”, in view of Yuan, Liu et al (Chinese Patent Document CN 105630881), hereafter, referred to as “Yuan”, in further view of Chen, Hai-bo et al (Chinese Patent Document CN 106528849), hereafter, referred to as “Chen”.

Regarding claim 31 (Currently amended), Wiegand and Zhou teach all the limitations of claim 18 and Zhou further teaches wherein at least the following criteria are used in step (c): - a number of the words in the question which are covered by the query (Zhou, Table 1 and section 3 on page 697 disclose for query ranking (in step (c)) number of words (K) in the questions are being considered for ranking “The proportion of common resources for K reflects how many resources in F are directly mapped from K. And the proportion of common resources for F reflects how many resources mapped from K contained in F”), 
But they don’t explicitly teach - a number of variables in the query, - a number of triples in the query;.
However, in the same field of endeavor of SPARQL query execution Yuan teaches a number of variables in the query (Yuan, para 0138 discloses considering number of variables for ordering queries  “Before performing a single triple query, first determine the number of each triple variable, the number of constants, and the relationship between the triple variable and the constant. Based on these relationships, the order of the queries can be determined.”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ranking of queries of Wiegand and Zhou into considering of number of variable in triple queries of Yuan to produce an expected result of considering uncertainty extracting values of variable for query ranking. The modification would be obvious because one of ordinary skill in the art would be motivated to consider uncertainty involved in extracting values for variables in queries.
But they don’t explicitly teach - a number of triples in the query.
However, in the same field of endeavor of SPARQL query execution Chen teaches - a number of triples in the query (Chen, para 0043 discloses considering number of triples in a query for ordering  “Arbitrarily sort all triples in a query statement, specifically: select a query sequence number for each triple, and specify a certain step of the triple to start the query, that is, for all triples The group is arranged and combined, the purpose is to obtain different orders for executing the query”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the ranking of queries of Wiegand, Zhou and Yuan into considering of number of triple in a query of Chen to produce an expected result of considering number of triples. The modification would be obvious because one of ordinary skill in the art would be motivated to consider the number of triples in a query to find number of query nesting to start the query execution with.


Response to Arguments 
I.	35 U.S.C §101
35 U.S.C. 101  rejection to claim 34 for being non-statutory subject matter has been withdrawn in light amendments made to the claim.  

II.	35 U.S.C §103
The applicant on page 8 paragraph 2-3 argued that “Zhou fails to teach a method of processing a question in natural language, as recited in the claim 18. Rather, Zhou merely teaches a method of processing a “keyword query.” One skilled in the art would immediately understand that “a keyword query” as taught in Zhou is not a question in natural language, since “a Keyword query” is described in Zhou as a “bag of terms” generally summarizing a question thought by the user (see the corresponding example on page 696 “mississippi river state”).
Zhou does cite questions in natural language, making even more clear to one of ordinary skill that questions in natural language are to be distinguished from “formal queries”. In Zhou, questions in natural language are referred to as “formal queries” (see the example on page 696 “Show me the states which the mississippi river runs through?”).”.

Applicant’s above mentioned arguments have been fully considered but the examiner respectfully disagrees for following reason; the aspect of Zhou’s teaching used in this rejection is not merely the natural language query or keyword queries rather, the concept of identifying entities/relationship in resources and forming possible multiple queries based on users natural language queries as claimed in the instant application. 

The applicant further on page 8 paragraph 4 and further on page 9 paragraph 2 stated that “This method is therefore not supposed to take a question in natural language as input data. Rather, this method must take a keyword query as input data. One of ordinary skill in the art would therefore consider that the processing taught in Zhou is not supposed to be included in a method of processing a question in natural language, such as the method taught in Wiegand.
As a result, one of ordinary skill starting from the method taught in Wiegand would have been taught way from applying the processing of Zhou into the method of Wiegand. Accordingly, the subject-matter of claims 18-20 and 33-34 is not obvious in view of Wiegand and Zhou, and Applicant respectfully requests withdrawal of the rejection.”.
Applicant’s above mentioned arguments have been fully considered but not found persuasive as Wiegand teaches n-gram analysis of user entered natural language queries and Zhou teaches identifying entities with their corresponding relationship and properties using knowledge base. Therefore, the teaching combination of Wiegand and Zhou produce an expected result of converting natural language queries into resource description framework queries (SPARQL). The modification would be obvious because one of ordinary skill in the art would be motivated to feed parsed query terms from natural queries into query framework to obtain results.
Therefore, the subject matter of claim 18-20 and 33-34 is obvious in view of Wiegand and Zhou.  




Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164